THE THIRTEENTH COURT OF APPEALS

                                   13-16-00403-CR


                            JEREMY THAD NORTHCUTT
                                      v.
                              THE STATE OF TEXAS


                                 On Appeal from the
                   County Court at Law No. 2 of Bell County, Texas
                            Trial Cause No. 2c1500020


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 22, 2018